 

EXHIBIT 10.6

 

FIRST AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

(Ronald Zazworsky)

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”) by and between SOURCECORP, Incorporated, a Delaware corporation and
SOURCECORP Management, L.P., a Texas limited partnership and indirect wholly
owned subsidiary of SOURCECORP, Incorporated (collectively, the “Company”), and
Ronald Zazworsky (“Employee”) is made and entered into effective as of April 10,
2002.

 

R E C I T A L S

 

The following statements are true and correct:

 

This Amendment amends that certain Amended and Restated Employment Agreement by
and between Employee and F.Y.I. Incorporated (n/k/a SOURCECORP, Incorporated),
dated May 18, 2001 (the “Agreement”).

 

The parties desire to amend the Agreement to amend the Change in Control
provisions contained therein.

 

Therefore, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, it is hereby agreed as
follows:

 

A G R E E M E N T S

 

1.     Amendment to Agreement.  The parties agree to amend Section 20 of the
Agreement to read in its entirety as follows:

 

20.           Change in Control.

 

(a)           Unless he elects to terminate this Agreement pursuant to (c)
below, Employee understands and acknowledges that the Company may be merged or
consolidated with or into another entity and that such entity shall
automatically succeed to the rights and obligations of the Company hereunder.

 

(b)           In the event of a pending Change in Control wherein the Employee
has not received written notice at least fifteen (15) business days prior to the
anticipated closing date of the transaction giving rise to the Change in Control
from the successor to all or a substantial portion of the Company’s business
and/or assets that such successor is willing as of the closing to assume and
agree to perform the Company’s obligations under this Agreement in the same
manner and to the same extent that the Company is hereby required to perform,
such Change in Control shall be deemed to be a termination of this Agreement by
the Company and the amount of the lump-sum severance payment due to Employee
shall be 1.72 times the sum of Employee’s annual salary plus maximum annual
bonus opportunity in effect immediately prior to the Change

 

--------------------------------------------------------------------------------


 

in Control and the non-competition provisions of paragraph 9 shall not apply
whatsoever.  Payment shall be made either at closing of the transaction if
notice is served at least five (5) days before closing or within ten (10) days
of Employee’s written notice.

 

(c)           In any Change in Control situation in which Employee has received
written notice from the successor to the Company that such pending successor is
willing to assume the Company’s obligations hereunder or Employee receives
notice after (or within fifteen (15) business days prior to) the Change in
Control that Employee is being terminated, Employee may nonetheless, at his sole
discretion, elect to terminate this Agreement by providing written notice to the
Company at any time prior to closing of the transaction and up to two (2) years
after the closing of the transaction giving rise to the Change in Control.  In
such case, the amount of the lump-sum severance payment due to Employee shall be
1.72 times the sum of Employee’s annual salary plus maximum annual bonus
opportunity in effect immediately prior to the Change in Control and the
non-competition provisions of paragraph 9 shall all apply.  Payment shall be
made either at closing if notice is served at least five (5) days before closing
or within ten (10) days of written notice by Employee.

 

(d)           For purposes of applying paragraph 4 under the circumstances
described in (b) and (c) above, the effective date of termination will be the
later of the closing date of the transaction giving rise to the Change in
Control or Employee’s notice as described above, and all compensation,
reimbursements and lump-sum payments due Employee must be paid in full by the
Company at such time.  Further, Employee will be given sufficient time in order
to comply with then Securities and Exchange Commission’s regulations to elect
whether to exercise and sell all or any of his vested options to purchase Common
Stock of the Company, including any options with accelerated vesting under the
provisions of the Company’s stock option or similar plan, as amended or any
warrants, such that he may convert the options or warrants to shares of Common
Stock of the Company at or prior to the closing of the transaction giving rise
to the Change in Control, if he so desires.

 

(e)           A “Change in Control” shall be deemed to have occurred if:

 

(i)            any person, other than the Company or an employee benefit plan of
the Company, acquires directly or indirectly the Beneficial Ownership (as
defined in Section 13(d) of the Securities Exchange Act of 1934, as amended) of
any voting security of the Company and immediately after such acquisition such
person is, directly or indirectly, the Beneficial Owner of voting securities
representing 30% or more of the total voting power of all of the
then-outstanding voting securities of the Company;

 

(ii)           the individuals (A) who, as of the closing date of the Company’s
initial public offering, constitute the Board of Directors of the Company (the
“Original Directors”) or (B) who thereafter are elected to the Board of
Directors of the Company and whose election, or nomination for election, to the
Board of Directors of the Company was approved by a vote of at least two-thirds
(2/3) of the Original Directors then still in office (such directors becoming
“Additional Original Directors” immediately following their election) or (C) who
are elected to the Board of Directors of the Company and whose election, or
nomination for

 

2

--------------------------------------------------------------------------------


 

election, to the Board of Directors of the Company was approved by a vote of at
least two-thirds (2/3) of the Original Directors and Additional Original
Directors then still in office (such directors also becoming “Additional
Original Directors” immediately following their election), cease for any reason
to constitute a majority of the members of the Board of Directors of the
Company;

 

(iii)          the consummation of a merger, consolidation, recapitalization or
reorganization of the Company, a reverse stock split of outstanding voting
securities of the Company, or consummation of any such transaction if
stockholder approval is not sought or obtained, other than any such transaction
which would result in at least 75% of the total voting power represented by the
voting securities of the surviving entity outstanding immediately after such
transaction being Beneficially Owned by the holders of at least 75% of
outstanding voting securities of the Company immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction; or

 

(iv)          the consummation of a plan of complete liquidation of the Company
or an agreement for the sale or disposition by the Company of all or a
substantial portion of the Company’s assets (i.e., 50% or more of the total
assets of the Company (including the Company’s subsidiaries)).

 

 (f)           If any portion of the severance benefits, Change in Control
benefits or any other payment under this Agreement, or under any other agreement
with, or plan of the Company, including but not limited to stock options,
warrants and other long-term incentives (in the aggregate “Total Payments”)
would be subject to the excise tax imposed by Section 4999 of the Code, as
amended (or any similar tax that may hereafter be imposed) or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Employee shall be entitled to receive from the Company an
additional payment (the “Gross-up Payment”) in an amount such that the net
amount of Total Payments and Gross-up Payment retained by the Employee, after
the calculation and deduction of all Excise Tax on the Total Payments and all
federal, state and local income tax, employment tax and Excise Tax on the
Gross-up Payment, shall be equal to the Total Payments.

 

For purposes of this paragraph Employee’s applicable Federal, state and local
taxes shall be computed at the maximum marginal rates, taking into account the
effect of any loss of personal exemptions resulting from receipt of the Gross-Up
Payment.

 

All determinations required to be made under this paragraph 20, including
whether a Gross-Up Payment is required under this paragraph, and the assumptions
to be used in determining the Gross-Up Payment, shall be made by the Company’s
current independent accounting firm, or such other firm as the Company may
designate in writing prior to a Change in Control (the “Accounting Firm”), which
shall provide detailed supporting calculations both to the Company and Employee
within twenty business days of the receipt of notice from Employee that there
will likely be a Change in Control, or such earlier time as is requested by the
Company.  In the event that the Accounting Firm is serving as accountant or
auditor for the party

 

3

--------------------------------------------------------------------------------


 

effecting the Change in Control or is otherwise unavailable, Employee (together
with all other employees with comparable appointment rights in their respective
employment agreements such that all such employees may collectively select a
single accounting firm) may appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder).  All fees and expenses of
the Accounting Firm with respect to such determinations described above shall be
borne solely by the Company.

 

Employee agrees (unless requested otherwise by the Company) to use reasonable
efforts to contest in good faith any subsequent determination by the Internal
Revenue Service that Employee owes an amount of Excise Tax greater than the
amount determined pursuant to this paragraph; provided, that Employee shall be
entitled to reimbursement by the Company (on an after tax basis) of all fees and
expenses reasonably incurred by Employee in contesting such determination.  In
the event the Internal Revenue Service or any court of competent jurisdiction
determines that Employee owes an amount of Excise Tax that is greater than the
amount previously taken into account and paid under this Agreement (such
additional Excise Tax being the “Additional Excise Tax”), the Company shall
promptly pay to Employee the amount of such shortfall.  In the case of any
payment that the Company is required to make to Employee pursuant to the
preceding sentence (a “Later Payment”), the Company shall also pay to Employee
an additional amount such that after payment by Employee of all of Employee’s
applicable Federal, state and local taxes, including any interest and penalties
assessed by any taxing authority, on the Later Payment, Employee will retain
from the Later Payment an amount equal to the Additional Excise Tax, which
Employee shall use to pay the Additional Excise Tax.

 

2.     Governing Law.  This Amendment shall in all respects be construed
according to the laws of the State of Texas.

 

3.     Counterparts.  This Amendment may be executed simultaneously in two (2)
or more counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.

 

4.     Effect of Amendment.  Except as specifically amended by this Amendment,
all provisions of the Agreement remain in full force and effect in accordance
with their express terms.  Employee acknowledges receipt of that certain letter
dated March 29, 2002, notifying Employee of the termination of the automatic
renewal provision of the Agreement.

 

[Balance of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

SOURCECORP,  INCORPORATED

 

 

 

 

 

By:

/s/ Joe Rose

 

Title:

Chief Operating Officer and Executive Vice President

 

 

 

 

 

SOURCECORP Management, L.P.

 

 

 

 

 

By: SRCP Management, Inc.,

 

General Partner

 

 

 

 

 

 

By:

/s/ Joe Rose

 

 

Title:

Chief Operating Officer

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Ronald Zazworsky

 

RONALD ZAZWORSKY

 

5

--------------------------------------------------------------------------------